Citation Nr: 9923968	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left foot 
disability. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served in the Army from June 1946 to April 1949, 
and from October 1950 to October 1951.  The veteran served in 
the Navy from November 1952 to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Fort Harrison, Montana, Medical and Regional Office (RO) 
Center of the Department of Veterans Affairs (VA), which 
denied service connection for a left ankle disability and for 
residuals of a left foot disability, status post fracture of 
the third metatarsal of the left foot.

In a May 1997 hearing decision, the hearing officer deferred 
decision of the veteran's claims pending additional service 
department records clarifying the character and nature of the 
veteran's discharge.  Service department records revealed 
that in November 1955, the veteran was discharged for the 
purpose of immediate re-enlistment and subsequently was 
honorably discharged in March 1958.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating that his left ankle disorder is related to 
active service. 

2.  The veteran has not provided competent medical evidence 
demonstrating the presence of a left foot disability, status 
post fracture, related to active service. 

CONCLUSIONS OF LAW

1.  The claim of service connection for a left ankle 
disability is not well grounded.  38 U.S.C.A. §§ 5107 (West 
1991).  

2.  The claim of service connection for a left foot 
disability is not well grounded.  38 U.S.C.A. §§ 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records include a July 1954 report showing 
that the veteran was admitted to the hospital after slipping 
on a stairwell, fracturing his left foot.  His left foot was 
swollen with ecchymosis over the dorsum and tenderness over 
the base of the third metatarsal.  The diagnosis, following 
x-rays, was a simple fracture of the third metatarsal of the 
left foot, no artery or nerve involvement.  Treatment 
consisted of immobilization for three weeks in a non-padded 
plaster boot, followed by the application of an arch support 
and physiotherapy.  An August 1954 service medical entry 
notes that the veteran had recovered sufficiently; he was 
ambulatory, bearing full weight, with moderate discomfort, 
and mild to moderate swelling of the left foot with 
ecchymosis over the dorsum and tenderness over the base of 
the third metatarsal.  The next month, the veteran was to 
return to duty.  There were no further complaints, treatment, 
and/or diagnoses pertinent to the feet and/or ankles.  Upon 
discharge examinations in November 1955 and then again in 
March 1958, no defects or diagnoses pertinent to the feet 
and/or ankles were noted.

A July 1995 VA outpatient report reflects complaints of pain 
in the left great toe-"?gout" and left ankle pain.  X-rays 
revealed early degenerative joint disease of the left ankle.  
An October 1995 VA outpatient medical record shows that the 
veteran complained of increasing pain in the left ankle 
secondary to an old injury sustained in service.  The 
physician's plan included an x-ray of the left ankle and 
foot.

A November 1995 VA outpatient medical record shows that a 
follow-up visit was conducted in response to the veteran's 
complaints of left ankle and foot pain.  The record reflects 
that the x-ray revealed early degenerative joint disease of 
the ankle.  The impression was early traumatic arthritis of 
the left ankle.

In a May 1997 hearing, the veteran testified that following 
his in-service fall, he was in traction for approximately six 
days and then his foot was placed in a cast.  He reported 
that his ankle has been swollen since service until the 
present time and that the pain is worse at the present time 
than upon discharge from the service.  He further explained 
that "Maybe that's due to age or whatever.  I don't know."
The veteran argued that he should be service connected for 
the fracture of his left foot left because a residual healed 
fracture remained.  He also indicated that the traumatic 
arthritis at the site of his injury became unbearable in the 
few years earlier and caused him to give up his business.  He 
explained that he could no longer stand on his feet to 
operate his business.  The veteran reported that he saw a 
local doctor post-service for the pain and swelling, but he 
did not remember the doctor's name. 

At his hearing, the veteran later testified that he did not 
think he ever had post-service treatment for his left ankle.  
If a doctor did examine his left ankle, it was in conjunction 
with another examination for unrelated matters.  He also 
stated that he had not had any ankle injuries subsequent to 
service and indicated that his feet become painful when 
walking one-half a mile or standing on his feet for 
approximately two hours.  The veteran concluded that he would 
like to proceed with his appeal based on the evidence of 
record.  

In June 1997, the veteran presented himself for VA 
examination.  He complained of painful feet and a painful 
left ankle.  The veteran indicated that he quit tending bar 
in 1994 due to left ankle pain.  The veteran indicated that 
he tried tending bar since 1994, however, he could not stand 
long enough to retain his employment.  On physical 
examination, the veteran' left ankle had a zero degree 
dorsiflexion (which appeared to be normal for the veteran) 
and 45 degrees plantar flexion bilaterally.  The veteran had 
four plus strength in his ankles and felt pain when he stood 
on his toes.  The examiner noted that the pain appeared to be 
mild.  The assessment was left ankle pain and swelling, 
status post old injury, increasing in recent years according 
to the veteran.  It was noted that an x-ray was ordered to 
rule out degenerative joint disease.

A June 1997 x-ray report of the left ankle shows a geode 
within the distal aspect of the first metatarsal.  Narrowing 
of the first metatarsophalangeal joint space and osteophyte 
formation medially of the first metatarsal were noted.  
Degenerative osteophyte formation of the distal anterior 
aspect of the tibia was suggested, both medially and 
laterally.  It was noted that these findings were stable when 
compared to the prior study in November 1995.  A well 
corticated density inferior to the medial malleolus was 
noted, a stable finding of the prior old trauma.   The 
impression was stable moderate degenerative changes involving 
the tarsals and metatarsals of the left foot with no evidence 
of acute bony injury.  The physician also noted that there 
were findings of prior old trauma involving the ankle with no 
interval change since November 1995.

Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Left ankle disability

The veteran contends that his current left ankle is related 
to his in-service injury to his left foot.

In this case, the Board finds that there is competent medical 
evidence showing a current diagnosis of a left ankle 
disability.  November 1995 medical evidence revealed early 
degenerative joint disease of the left ankle.  Moreover, 
although a June 1997 VA examination report showed only an 
assessment of left ankle pain and swelling, an accompanying 
x-ray report revealed indicia of old trauma, including a 
density inferior to the medial malleolus.  

The Board notes that the veteran claims to have incurred a 
left ankle injury in service.  Although the service medical 
records do not reflect the presence of left ankle sprain or 
other injury, the veteran's claim to have injured the left 
ankle in service is credible for well-groundedness purposes.

There is no competent evidence demonstrating any chronic 
disability as a result of inservice injury.  The post-service 
medical evidence in 1995 and the VA orthopedic examination in 
June 1997 noted a present left ankle disorder, but did not 
relate the disorder to the veteran's injury during active 
service.  Service medical records indicate that one month 
following the veteran's injury, he was ambulatory, bearing 
full weight, with moderate discomfort, and mild to moderate 
swelling.  The record also reflects that the veteran was fit 
to return to duty approximately one month and a half after 
sustaining the injury.  Following this injury, the records 
are silent as to any treatment, complaints, and/or diagnoses 
pertinent to the left ankle.  Moreover, service separation 
reports noted no defects or diagnoses pertinent to the left 
ankle.

The Board notes that the first post-service treatment for the 
left ankle was in October 1995, more than 37 years after 
discharge from service.  The medical evidence of record does 
not relate the veteran's current disability to service.  
Based upon the evidence of record, the Board finds that the 
events described directly above were acute and transitory.  
The Board acknowledges the Court's decision in Savage v. 
Gober, 10 Vet. App. 488 (1997) that even though the veteran's 
in-service problem resolved with treatment prior to discharge 
and was not "chronic," service connection may in certain 
cases be established on continuity of symptomatology.

Although the veteran claims continuity of symptomatology, the 
veteran is not competent to relate the degenerative disease 
of his left ankle to service.  As a lay person, the veteran 
can provide evidence of visible symptoms, such as pain.  See 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu, 2 Vet. 
App. 492.  However, without medical knowledge, he is not 
competent to offer opinions or to make such conclusions 
regarding medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  

In sum, the Board finds that no competent professional has 
related the veteran's left ankle disability to service, and 
there is no competent evidence that chronic left ankle 
disability was present in service or that left ankle symptoms 
continued in the years following service.  Therefore he has 
not established a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).

Residuals of a left foot disability

At his hearing, the veteran contended that he should be 
service connected for residuals of his left foot fracture 
because of the residual healed fracture.

The Board finds that the veteran has submitted competent 
medical evidence demonstrating a current left foot disorder.  
The June 1997 x-ray report shows that there was a geode 
within the distal aspect of the first metatarsal and 
narrowing of the first metatarsophalangeal joint space.  

The veteran fractured his third metatarsal in service and the 
June 1997 VA x-ray report notes changes only in the first 
metatarsal of the left foot and no evidence of an acute bony 
injury.  The Board notes that the medical evidence of record 
is silent as to any residuals of the fracture to the third 
metatarsal.  Accordingly, the Board finds that there is no 
competent evidence relating the veteran's current left foot 
disability to the in-service fracture of his third 
metatarsal.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1966).  

At his May 1997 hearing, the veteran testified that he had 
been seen by a local doctor for his ankle complaints.  The 
Board notes, however, that the veteran stressed that he could 
not remember the doctor's name.  He later testified that he 
did not think that he ever had post-service treatment for his 
left ankle until 1995.  He concluded that he would like to 
proceed with his appeal based on the evidence of record.  As 
such, the Board finds that VA has met its duty to assist the 
veteran in the completion of his application.  38 U.S.C.A. 
§ 5103.

Accordingly, as there is no competent evidence of a nexus 
between a current left ankle and/or left foot disability and 
service, the veteran's claims are implausible and not well-
grounded.  Therefore, the claims must be denied.  38 U.S.C.A. 
§ 5107(a). 


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a left foot disability.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

